                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

    JOSHUA ZACHARIAH TOVAR,

                 Plaintiff,                                No. C20-63-LTS

    vs.
                                                     ORDER ON REPORT AND
    KILOLO KIJAKAZI,1 Acting                          RECOMMENDATION
    Commissioner of Social Security,

                 Defendant.


                                    I.   INTRODUCTION
          This case is before me on a Report & Recommendation (R&R) by the Honorable
Kelly K.E. Mahoney, Chief United States Magistrate Judge. Doc. 21. Judge Mahoney
recommends that I affirm the decision of the Commissioner of Social Security (the
Commissioner) denying plaintiff Joshua Zachariah Tovar’s application for disability
insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401-434.
Neither party has objected to the R&R and the deadline for such objections has expired.


                              II.    APPLICABLE STANDARDS
A.        Judicial Review of the Commissioner’s Decision
          The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . . .”).
“Substantial evidence is less than a preponderance, but enough that a reasonable mind


1
 Acting Commissioner Kijakazi is substituted for her predecessor in accordance with Federal
Rule of Civil Procedure 25(d).



          Case 1:20-cv-00063-LTS-KEM Document 22 Filed 08/31/21 Page 1 of 4
might accept as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642,
645 (8th Cir. 2003). The Eighth Circuit explains the standard as “something less than
the weight of the evidence and [that] allows for the possibility of drawing two inconsistent
conclusions, thus it embodies a zone of choice within which the [Commissioner] may
decide to grant or deny benefits without being subject to reversal on appeal.” Culbertson
v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994).
       To determine whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence which supports the Commissioner’s decision and evidence that detracts
from it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court “must search
the record for evidence contradicting the [Commissioner’s] decision and give that
evidence appropriate weight when determining whether the overall evidence in support
is substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       To evaluate the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court “find[s] it possible
to draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even if the court “might have weighed the evidence differently.”
Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817, 822 (8th Cir.
1992)).   The court may not reverse the Commissioner’s decision “merely because
                                             2

      Case 1:20-cv-00063-LTS-KEM Document 22 Filed 08/31/21 Page 2 of 4
substantial evidence would have supported an opposite decision.” Baker v. Heckler, 730
F.2d 1147, 1150 (8th Cir. 1984); see also Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir.
2005) (“[A]n administrative decision is not subject to reversal simply because some
evidence may support the opposite conclusion.”).


B.     Review of Report and Recommendation
       A district judge reviews a magistrate judge’s R&R under the following standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
                                             3

      Case 1:20-cv-00063-LTS-KEM Document 22 Filed 08/31/21 Page 3 of 4
      further review by the district judge, sua sponte or at the request of a party,
      under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                  III.    DISCUSSION
      Because the parties did not object to the R&R, I have reviewed it for clear error.
Judge Mahoney applied the appropriate legal standards in evaluating: (1) the ALJ’s RFC
determination, (2) whether the ALJ’s decision was supported by substantial evidence in
the record as a whole in light of the new evidence that Tovar had submitted to the Appeals
Council and (3) the ALJ’s finding of marijuana abuse disorder as a severe impairment at
step two. Based on my review of the record, I find no error – clear or otherwise – in
Judge Mahoney’s recommendation. As such, I adopt the R&R in its entirety.


                                 IV.      CONCLUSION
      For the reasons set forth herein:
      1.     I accept Judge Mahoney’s R&R (Doc. 21) without modification. See 28
U.S.C. § 636(b)(1).
      2.     Pursuant to Judge Mahoney’s recommendation, the Commissioner’s
determination that Tovar was not disabled is affirmed.
      3.     Judgment shall enter in favor of the defendant and against the plaintiff.


      IT IS SO ORDERED.
      DATED this 31st day of August, 2021.




                                          __________________________
                                          Leonard T. Strand, Chief Judge



                                            4

      Case 1:20-cv-00063-LTS-KEM Document 22 Filed 08/31/21 Page 4 of 4
